Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of November 24, 2014 by and among Eleven Biotherapeutics, Inc., a Delaware
corporation (the “Company”), and the Investors identified on Exhibit A attached
hereto (each an “Investor” and collectively the “Investors”).

RECITALS

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended; and

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, (i) shares (the “Shares”) of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”) and (ii) warrants in the
form attached hereto as Exhibit B to purchase Common Stock (each, a “Common
Warrant” and collectively, the “Common Warrants”).

C. Contemporaneously with the sale of the Shares and Common Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
in respect of the Shares and the Common Warrant Shares (as defined below) under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Closing Securities” means the Shares and the Common Warrants.



--------------------------------------------------------------------------------

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

“Common Warrants” shall have the meaning ascribed to such term in the recitals
to this Agreement.

“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Common Warrants.

“Company Intellectual Property” has the meaning set forth in Section 4.15(a).

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Schedules” has the meaning set forth in Section 4.

“Environmental Laws” has the meaning set forth in Section 4.16.

“Evaluation Date” has the meaning set forth in Section 4.27.

“FDA” has the meaning set forth in Section 4.31.

“GAAP” has the meaning set forth in Section 4.18.

“IPO Registration Statement” means the Company’s registration statement (File
No. 333-193131), including a prospectus, as amended at the time it became
effective on February 5, 2014, including the information deemed pursuant to Rule
430A, 430B or 430C under the 1933 Act to be part of such registration statement
at the time of its effectiveness.

“Losses” has the meaning set forth in Section 8.2.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company taken as a whole, (ii) the legality or
enforceability of any of the Transaction Documents or (iii) the ability of the
Company to perform its obligations under the Transaction Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which is material to the business
of the Company, including those that have been filed or were required to have
been filed as an exhibit to the SEC Filings pursuant to Item 601(b)(4) or
Item 601(b)(10) of Regulation S-K.

 

2



--------------------------------------------------------------------------------

“Nasdaq” means The Nasdaq Global Market.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agents” means Citigroup Global Markets Inc., Cowen and Company, LLC
and Leerink Partners LLC.

“Press Release” has the meaning set forth in Section 9.7.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

“SEC Filings” has the meaning set forth in Section 4.6.

“Securities” means the Shares, the Common Warrants and the Common Warrant
Shares.

“Shares” has the meaning set forth in the Recitals.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Closing Securities purchased hereunder as specified opposite such
Investor’s name on Exhibit A attached hereto, under the column entitled
“Aggregate Purchase Price of Closing Securities,” in United States Dollars and
in immediately available funds.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transfer Agent” has the meaning set forth in Section 7.7.

“Transaction Documents” means this Agreement, the Common Warrants and the
Registration Rights Agreement.

“USPTO” has the meaning set forth in Section 4.15(a).

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

2. Purchase and Sale of the Shares and Common Warrants. On the Closing Date,
upon the terms and subject to the conditions set forth herein, the Company will
issue and sell, and the Investors will purchase, severally and not jointly, the
number of Shares set forth opposite the name of such Investor under the heading
“Number of Shares to be Purchased” on Exhibit A attached hereto at a price per
Share equal to $11.47. In addition, each Investor shall receive a Common Warrant
to purchase one half of a share of Common Stock for every one Share purchased at
Closing. The Common Warrants shall have an exercise price equal to $15.00 per
Common Warrant Share.

3. Closing.

3.1. Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Closing Securities (the “Closing”)
shall occur remotely via exchange of documents and signatures at a time (the
“Closing Date”) to be agreed to by the Company and the Investors, and of which
the Investors will be notified in advance by the Placement Agents.

3.2. On the Closing Date, each Investor shall deliver or cause to be delivered
to the Company the Subscription Amount via wire transfer of immediately
available funds pursuant to the wire instructions delivered to such Investor by
the Company on or prior to the Closing Date.

3.3. At or before the Closing, the Company shall deliver or cause to be
delivered to each Investor the following:

(a) Shares registered in the name of the Investor, in an amount equal to number
of Shares set forth opposite the name of such Investor under the heading “Number
of Shares to be Purchased” on Exhibit A attached hereto; and

(b) a Common Warrant, substantially in the form of Exhibit B attached hereto,
registered in the name of such Investor, to purchase up to the number of Common
Warrant Shares set forth opposite the name of such Investor under the heading
“Number of Common Warrant Shares Underlying Common Warrants Purchased” on
Exhibit A attached hereto.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”) and except as
otherwise described in the SEC Filings, which qualify these representations and
warranties in their entirety:

4.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect. The Company has no
Subsidiaries.

 

4



--------------------------------------------------------------------------------

4.2. Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Closing Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

4.3. Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Closing Securities) exercisable for, or convertible into or exchangeable for any
shares of capital stock of the Company. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid, nonassessable and none of such shares were issued in violation
of any pre-emptive rights and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties. Except as described on Schedule 4.3, no Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to the issuance by the Company of any securities of the Company. Except as
described on Schedule 4.3, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Agreement. Except as
described on Schedule 4.3 and except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the securityholders of the Company relating to the securities of the Company
held by them. Except as described on Schedule 4.3 and except as provided in the
Registration Rights Agreement, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.

The issuance and sale of the Closing Securities hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any other Person
(other than the Investors) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4. Valid Issuance. The Closing Securities have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully

 

5



--------------------------------------------------------------------------------

paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. The Common Warrant Shares have been duly and validly
authorized and reserved for issuance and, upon exercise of the Common Warrants
in accordance with their terms, including the payment of any exercise price
therefor, will be validly issued, fully paid and nonassessable and will be sold
free and clear of any liens. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Shares and
the Common Warrant Shares.

4.5. Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Closing Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws and the rules and regulations of
Nasdaq which the Company undertakes to file within the applicable time periods
and other than the registration statement required to be filed by the
Registration Rights Agreement. Subject to the accuracy of the representations
and warranties of each Investor set forth in Section 5 hereof, the Company has
taken all action necessary to exempt (i) the issuance and sale of the Closing
Securities and (ii) the other transactions contemplated by the Transaction
Documents from the provisions of any stockholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties is subject that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Closing Securities and the
ownership, disposition or voting of the Shares or the Common Warrant Shares by
the Investors or the exercise of any right granted to the Investors pursuant to
this Agreement or the other Transaction Documents.

4.6. Delivery of SEC Filings; Business. The Company has made available to the
Investors through the EDGAR system, true and complete copies of the IPO
Registration Statement and the Company’s filings pursuant to the 1934 Act
(collectively, the “SEC Filings”). The Company has made all filings required to
be made pursuant to the 1934 Act. The Company is engaged in all material
respects only in the business described in the SEC Filings and the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company.

4.7. Use of Proceeds. The net proceeds of the sale of the Closing Securities
hereunder shall be used by the Company for working capital and general corporate
purposes.

4.8. No Material Adverse Change. Since September 30, 2014, except as identified
and described in the SEC Filings, there has not been:

(i) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2014, except for changes in the ordinary course of business which
have not had and would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;

 

6



--------------------------------------------------------------------------------

(ii) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

(vi) any change or amendment to the Company’s Certificate of Incorporation or
By-laws, or material change to any material contract or arrangement by which the
Company or is bound or to which any of its assets or properties is subject;

(vii) any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company;

(x) the loss or, to the Company’s Knowledge, threatened loss of any customer
which has had or would reasonably be expected to have a Material Adverse Effect;
or

(xi) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

4.9. SEC Filings.

(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

(b) Each registration statement and any amendment thereto filed by the Company
pursuant to the 1933 Act and the rules and regulations thereunder, as of the
date such statement or amendment became effective, complied as to form in all
material respects with the 1933 Act and did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in

 

7



--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading; and each
prospectus filed pursuant to Rule 424(b) under the 1933 Act, as of its issue
date and as of the closing of any sale of securities pursuant thereto, did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

4.10. No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Closing Securities in accordance with the provisions thereof will
not (i) conflict with or result in a breach or violation of (a) any of the terms
and provisions of, or constitute a default under, the Company’s Certificate of
Incorporation or the Company’s By-laws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Investors
through the EDGAR system), or (b) assuming the accuracy of the representations
and warranties in Section 5, any applicable statute, rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, or any of its assets or properties, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien, encumbrance or other adverse claim upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract. This Section does not relate to matters with respect to
tax status, which are the subject of Section 4.11, employee relations and labor
matters, which are the subject of Section 4.14, and environmental laws, which
are the subject of Section 4.16.

4.11. Tax Matters. The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company nor, to the Company’s Knowledge,
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority
except for any assessment which is not material to the Company. All taxes and
other assessments and levies that the Company is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due. There are no tax liens or claims
pending or, to the Company’s Knowledge, threatened against the Company or any of
its assets or property. There are no outstanding tax sharing agreements or other
such arrangements between the Company and any other corporation or entity.

4.12. Title to Properties. Except as disclosed in the SEC Filings, the Company
has good and marketable title to all real properties and all other properties
and assets owned by it, in each case free from liens, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or currently planned to be made thereof by them; and except as
disclosed in the SEC Filings, the Company holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by it.

 

8



--------------------------------------------------------------------------------

4.13. Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, and the Company
has not received any written notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company, would reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, on the Company.

4.14. Labor Matters.

(a) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is, and at all times has been, in compliance in all material
respects with all applicable laws respecting employment (including laws relating
to classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization. There are no claims pending against the Company before the
Equal Employment Opportunity Commission or any other administrative body or in
any court asserting any violation of Title VII of the Civil Rights Act of 1964,
the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other
federal, state or local law, statute or ordinance barring discrimination in
employment.

(d) Each of the Company’s employees is a Person who is either a United States
citizen or a permanent resident entitled to work in the United States. To the
Company’s Knowledge, the Company has no material liability for the improper
classification by the Company of such employees as independent contractors or
leased employees prior to the Closing.

4.15. Intellectual Property. Except as expressly contemplated by the SEC
Filings, the Company owns, possesses, licenses or has other rights to use, the
patents and patent applications, copyrights, trademarks, service marks, trade
names, service names and trade secrets described in the SEC Filings as necessary
or material for use in connection with its business and which the failure to so
have would have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Company Intellectual Property”). There is no pending or, to

 

9



--------------------------------------------------------------------------------

the Company’s Knowledge, threatened action, suit, proceeding or claim by any
Person that the Company’s business as now conducted infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of another. To the Company’s Knowledge, there is no existing infringement
by another Person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect. The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of its Intellectual Property Rights, except where failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.16. Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has released any hazardous substances
regulated by Environmental Law on to any real property that it owns or operates,
has received any written notice or claim it is liable for any off-site disposal
or contamination pursuant to any Environmental Laws which violation, release,
notice, claim, or liability would reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.

4.17. Legal Proceedings. Except as described in the SEC Filings, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company is or may reasonably be expected to become a party
or to which any property of the Company is or may reasonably be expected to
become the subject that, individually or in the aggregate, if determined
adversely to the Company, could reasonably be expected to have a Material
Adverse Effect; to the Company’s Knowledge, no such investigations, actions,
suits or proceedings are threatened or contemplated by any governmental or
regulatory authority or threatened by others; and (i) there are no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required under the 1933 Act or 1934 Act to be described in the SEC Filings that
are not so described in the SEC Filings and (ii) there are no statutes,
regulations or contracts or other documents that are required under the 1933 Act
or 1934 Act to be filed as exhibits to the SEC Filings that are not so filed as
exhibits to the SEC Filings or described in the SEC Filings. The U.S. Securities
and Exchange Commission (the “SEC”) has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act.

4.18. Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the financial position of the Company as of
the dates shown and its results of operations and cash flows for the periods
shown, subject in the case of unaudited financial statements to normal,
immaterial year-end audit adjustments, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and except that the
unaudited financial statements may not contain all footnotes required by GAAP,

 

10



--------------------------------------------------------------------------------

and, in the case of quarterly financial statements, as permitted by Form 10-Q
under the 1934 Act). Except as set forth in the financial statements of the
Company included in the SEC Filings filed prior to the date hereof, the Company
has not incurred any liabilities, contingent or otherwise, except those incurred
in the ordinary course of business, consistent (as to amount and nature) with
past practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect.

4.19. Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

4.20. Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.21. Brokers and Finders. Other than the Placement Agents, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company. No Investor shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 4.21 that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

4.22. No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Closing Securities.

4.23. No Integrated Offering. Neither the Company nor any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any Company
security or solicited any offers to buy any Company security, under
circumstances that would adversely affect reliance by the Company on
Section 4(a)(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Shares or the Common
Warrant Shares under the 1933 Act.

4.24. Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Closing Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.

 

11



--------------------------------------------------------------------------------

4.25. Questionable Payments. Neither the Company nor, to the Company’s
Knowledge, any of its current or former directors, officers, employees, agents
or other Persons acting on behalf of the Company, has on behalf of the Company
or in connection with its business: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets
which is in violation of law; (d) made any false or fictitious entries on the
books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

4.26. Transactions with Affiliates. Except as disclosed in the SEC Filings, none
of the executive officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

4.27. Internal Controls. The Company is in compliance in all material respects
with the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to
the Company. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e))
for the Company and designed such disclosure controls and procedures to ensure
that material information relating to the Company and required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
made known to the certifying officers by others within the Company, particularly
during the period in which the Company’s most recently filed periodic report
under the 1934 Act, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the period covered by the most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company’s Knowledge, in other factors that could
significantly affect the Company’s internal controls. The Company maintains a
standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.

 

12



--------------------------------------------------------------------------------

4.28. Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or would reasonably be expected to constitute material, non-public
information which according to applicable law, rule or regulation was required
to have been disclosed publicly by the Company, but which has not been so
disclosed, other than with respect to the transactions contemplated hereby. The
written materials delivered to the Investors in connection with the transactions
contemplated by the Transaction Documents, when considered together with the SEC
filings, do not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading. The
Company understands and confirms that the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company.

4.29. Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Closing Securities contemplated
hereby, no event or circumstance has occurred or information exists with respect
to the Company or its business, properties, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the SEC Filings are being incorporated
by reference into an effective registration statement filed by the Company under
the 1933 Act).

4.30. Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

4.31. Tests and Preclinical and Clinical Trials. The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s Knowledge, on
behalf of the Company that are described in the SEC Filings were and, if still
pending, are being, conducted in all material respects in accordance with the
protocols submitted to the U.S. Food and Drug Administration (the “FDA”) or any
foreign governmental body exercising comparable authority, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards, and all applicable laws and regulations; the descriptions of the
studies, tests and preclinical and clinical trials conducted by or, to the
Company’s Knowledge, on behalf of the Company, and the results thereof,
contained in the SEC Filings are accurate and complete in all material respects;
the Company is not aware of any other studies, tests or preclinical and clinical
trials, the results of which call into question the results described in the SEC
Filings; and the Company has not received any notices or correspondence from the
FDA, any foreign, state or local governmental body exercising comparable
authority or any Institutional Review Board requiring the termination,
suspension, material modification or clinical hold of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

4.32. Manipulation of Price. The Company has not, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

 

13



--------------------------------------------------------------------------------

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1. Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Securities pursuant to this Agreement.

5.2. Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

5.3. Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

5.4. Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5. Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Securities, and
has conducted and completed its own independent due diligence. Such Investor
acknowledges receipt of copies of the SEC Filings. Based on the information such
Investor has deemed appropriate, and without reliance upon any Placement Agent,
it has independently made its own analysis and decision to enter into the
Transaction Documents. Such Investor is relying exclusively on its own sources
of information, investment analysis and due diligence (including professional
advice it deems appropriate) with respect to the execution, delivery and
performance of the Transaction Documents, the Securities and the business,
condition (financial and otherwise), management, operations, properties and
prospects of the Company, including but not limited to all business, legal,
regulatory, accounting, credit and tax matters. Neither such inquiries nor any
other due diligence investigation conducted by such Investor shall modify, limit
or otherwise affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

14



--------------------------------------------------------------------------------

5.6. Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7. Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

5.8. Accredited Investor. Such Investor is (a) an “accredited investor” within
the meaning of Rule 501(a) (1), (2), (3) or (7) under the 1933 Act and (b) a
sophisticated institutional investor with sufficient knowledge and experience in
investing in private equity transactions to properly evaluate the risks and
merits of its purchase of the Securities. Such Investor has determined based on
its own independent review and such professional advice as it deems appropriate
that its purchase of the Securities and participation in the transactions
contemplated by the Transaction Documents (i) are fully consistent with its
financial needs, objectives and condition, (ii) comply and are fully consistent
with all investment policies, guidelines and other restrictions applicable to
such Investor, (iii) have been duly authorized and approved by all necessary
action, (iv) do not and will not violate or constitute a default under such
Investor’s charter, by-laws or other constituent document or under any law,
rule, regulation, agreement or other obligation by which such Investor is bound
and (v) are a fit, proper and suitable investment for such Investor,
notwithstanding the substantial risks inherent in investing in or holding the
Securities.

5.9. No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

5.10. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

 

15



--------------------------------------------------------------------------------

5.11. Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, the Placement
Agents or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

5.12. No Government Recommendation or Approval. Such Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities.

5.13. No Intent to Effect a Change of Control. Such Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.

5.14. No Rule 506 Disqualifying Activities. Such Investor has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the Securities Act.

6. Conditions to Closing.

6.1. Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase Closing Securities at the Closing is subject to the fulfillment to
such Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct at all times prior to and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

 

16



--------------------------------------------------------------------------------

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Closing Securities and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Common Warrant Shares, a
copy of which shall have been provided to the Investors.

(e) The Company shall have received gross proceeds from the sale of the Closing
Securities as contemplated hereby of at least $15,000,000.

(f) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial and Business
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in subsections (a), (b), (d), (e), (f) and (j) of this
Section 6.1.

(h) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Closing Securities, certifying the current versions of
the Certificate of Incorporation and By-laws of the Company and certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(i) The Investors shall have received an opinion from Wilmer Cutler Pickering
Hale and Dorr LLP, the Company’s counsel, dated as of the Closing Date, in form
and substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.

(j) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

(k) The Company’s directors and officers shall have executed and delivered
customary “lock-up” agreements, in form and substance reasonably acceptable to
the Investors and the Placement Agents.

 

17



--------------------------------------------------------------------------------

6.2. Conditions to Obligations of the Company. The Company’s obligation to sell
and issue Closing Securities at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investors shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to the Closing Date.

(b) The Investors shall have executed and delivered the Registration Rights
Agreement.

(c) Any Investor purchasing Closing Securities at the Closing shall have paid in
full its Subscription Amount to the Company.

6.3. Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and Investors that agreed to
purchase a majority of the Closing Securities to be issued and sold pursuant to
this Agreement;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

18



--------------------------------------------------------------------------------

7. Covenants and Agreements of the Company.

7.1. Reports; Public Information.

(a) The Company will furnish to the Investors and/or their assignees such
information relating to the Company as from time to time may reasonably be
requested by the Investors and/or their assignees; provided, however, that the
Company shall not disclose material nonpublic information to the Investors, or
to advisors to or representatives of the Investors, unless prior to disclosure
of such information the Company identifies such information as being material
nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

(b) At any time during the period commencing from the six (6) month anniversary
of the date hereof and ending at such time that all of the Securities may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to such Investor’s other available remedies, the Company shall pay
to each Investor, in cash, as partial liquidated damages and not as a penalty,
by reason of any such delay in or reduction of its ability to sell the
Securities, an amount in cash equal to two percent (2.0%) of the aggregate
Subscription Amount of such Investor’s Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Investors to transfer the Shares and
Common Warrant Shares pursuant to Rule 144. The payments to which an Investor
shall be entitled pursuant to this Section 7.1(b) are referred to herein as
“Public Information Failure Payments.” Public Information Failure Payments shall
be paid on the earlier of (i) the last day of the calendar month during which
such Public Information Failure Payments are incurred and (ii) the third
(3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Investor’s
right to pursue actual damages for the Public Information Failure, and such
Investor shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

7.2. No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.3. Insurance. The Company shall not materially reduce the insurance coverages
described in Section 4.19.

 

19



--------------------------------------------------------------------------------

7.4. Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

7.5. Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.

7.6. Termination of Covenants. The provisions of Sections 7.1 through 7.5 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.7. Removal of Legends.

(a) Certificates evidencing the Shares and Common Warrant Shares shall not
contain any legend (including the legend set forth in this Agreement), (i) while
a registration statement (including the registration statement required to be
filed pursuant to the Registration Rights Agreement) covering the resale of such
security is effective under the 1933 Act, (ii) following any sale of such Shares
or Common Warrant Shares pursuant to Rule 144, (iii) if such Shares or Common
Warrant Shares are eligible for sale under Rule 144, or (iv) if such legend is
not required under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause the transfer agent for the Common Stock (the “Transfer Agent”) to
remove any restrictive legends related to the book entry account holding such
Securities and make a new, unlegended entry for such book entry Securities sold
or disposed of without restrictive legends within three Business Days of the
request of the Investor, provided that the Company has received customary
representations and other documentation reasonably acceptable to the Company in
connection therewith (such date, the “Legend Removal Date”). Subject to receipt
by the Company of customary representations and other documentation reasonably
acceptable to the Company in connection therewith, upon the earlier of such time
as the Securities (i) have been sold or transferred pursuant to an effective
registration statement, (ii) such time as the Securities have been sold pursuant
to Rule 144, or (iii) are eligible for resale under Rule 144(b)(1) or any
successor provision, the Company shall (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall make a new, unlegended
entry for such book entry Securities, and (B) cause its counsel to deliver to
the Transfer Agent one or more opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act. The Company
shall be responsible for the fees of its Transfer Agent and all DTC fees
associated with such issuance.

(b) In addition to such Investor’s other available remedies, the Company shall
pay to an Investor, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Common Warrant Shares (based on the VWAP of the Common Stock
on the date such Securities are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(c), $10 per trading
day (increasing to $20 per trading day five (5) trading days after such damages
have begun to accrue) for each trading day after the Legend Removal Date until
such certificate is delivered without a legend.

 

20



--------------------------------------------------------------------------------

7.8. Subsequent Equity Sales.

(a) From the date hereof until ninety (90) days after the Closing Date without
the consent of (i) prior to Closing, Investors that agreed to purchase a
majority of the Shares to be issued and sold pursuant to this Agreement, and
(ii) following the Closing, the Required Investors, the Company shall not issue
shares of Common Stock or Common Stock Equivalents. Notwithstanding the
foregoing, the provisions of this Section 7.8(a) shall not apply to (i) the
issuance of the Shares hereunder, (ii) the issuance of Common Stock or Common
Stock Equivalents upon the conversion or exercise of any securities of the
Company outstanding on the date hereof or outstanding pursuant to clause (iii),
(iv) or (v) below, (iii) the issuance of any Common Stock or Common Stock
Equivalents pursuant to any Company stock-based compensation plans, (iv) the
issuance of any Common Stock or Common Stock Equivalents to any lender or
lenders in connection with any loan agreement between the Company and any lender
or lenders and any amendment or modification thereto, or (v) the issuance of any
Common Stock or Common Stock Equivalents in connection with a transaction with
an unaffiliated third party that includes a bona fide commercial relationship
with the Company (including any joint venture, marketing or distribution
arrangement, strategic alliance, collaboration agreement or corporate partnering
or intellectual property license agreement with the Company); provided, however,
that the aggregate number of shares of Common Stock issued pursuant to clause
(v) during the sixty (60) day restricted period shall not exceed 10% of the
total number of shares of Common Stock issued and outstanding immediately
following the Closing.

(b) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the 1933 Act of
the sale of the Securities to the Investors, or that will be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
trading market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

7.9. Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). Each Investor understands and acknowledges that the SEC
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to effectiveness of a resale registration
statement with securities included in such registration statement would be a
violation of Section 5 of the 1933 Act, as set forth in Item 239.10 of the
Securities Act Rules Compliance and Disclosure Interpretations compiled by the
Office of Chief Counsel, Division of Corporation Finance.

 

21



--------------------------------------------------------------------------------

8. Survival and Indemnification.

8.1. Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

8.2. Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.

8.3. Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld, conditioned or delayed, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. No
indemnified party will, except with the consent of the indemnifying party,
consent to entry of any judgment or enter into any settlement.

 

22



--------------------------------------------------------------------------------

9. Miscellaneous.

9.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors, provided such assignee agrees in writing to be bound by the
provisions hereof that apply to Investors. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Securities” shall be deemed to refer to the securities received by the
Investors in connection with such transaction. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective permitted successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

9.2. Counterparts; Faxes; E-mail. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

9.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by facsimile, then such
notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

Eleven Biotherapeutics, Inc.

215 First Street, Suite 400

Cambridge, Massachusetts 02142

Attention: Chief Financial and Business Officer

Fax: (617) 858-0911

 

23



--------------------------------------------------------------------------------

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Richard A. Hoffman

Fax: (617) 526-5000

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.5. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel. The Company shall
reimburse the Investors upon demand for all reasonable documented out-of-pocket
expenses incurred by the Investors, including without limitation reimbursement
of reasonable attorneys’ fees and disbursements, in connection with any
amendment, modification or waiver of this Agreement or the other Transaction
Documents requested by the Company. In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable documented out-of-pocket costs and expenses incurred by the
prevailing party in such proceedings.

9.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and (a) prior to the Closing, Investors that
agreed to purchase a majority of the Securities to be issued and sold pursuant
to this Agreement, (b) following the Closing, the Required Investors and
(c) following the point in time at which all Securities cease to be Registrable
Securities (as such term is defined in the Registration Rights Agreement), the
Investors holding a majority of the Shares and Common Warrant Shares then held
by Investors. Notwithstanding the foregoing, this Agreement may not be amended
and the observance of any term of this Agreement may not be waived with respect
to any Investor without the written consent of such Investor unless such
amendment or waiver applies to all Investors in the same fashion. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon
(i) prior to Closing, each Investor and (ii) following the Closing, each holder
of any Securities purchased under this Agreement at the time outstanding, and in
each case, each future holder of all such Securities and the Company.

 

24



--------------------------------------------------------------------------------

9.7. Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 8:30 a.m. (New York City
time) on the trading day immediately following the date this Agreement is
executed, the Company shall issue a press release disclosing all material terms
of transactions contemplated by this Agreement (the “Press Release”). No later
than 5:30 p.m. (New York City time) on the first trading day following the date
this Agreement is executed, the Company will file a Current Report on Form 8-K
attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents. In addition, the Company will make such
other filings and notices in the manner and time required by the SEC or Nasdaq.
The parties acknowledge that from and after the issuance of the Press Release,
no Investor shall be in possession of any material, nonpublic information
received from the Company or any of its respective officers, directors,
employees or agents, with respect to the transactions contemplated hereby that
is not disclosed in the Press Release. The Company shall not, and shall cause
each of its officers, directors, employees and agents, not to, provide any
Investor with any such material, nonpublic information regarding the Company
from and after the filing of the Press Release without the express written
consent of such Investor.

9.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9. Entire Agreement. This Agreement, including the signature pages, Exhibits
and the Disclosure Schedules, and the other Transaction Documents constitute the
entire agreement among the parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof.

9.10. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto

 

25



--------------------------------------------------------------------------------

irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

9.12. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Closing
Securities pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

9.13. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor and that
no trustee, officer, other investment vehicle or any other Affiliate of such
Investor or any investor, shareholder or holder of shares of beneficial interest
of such Investor shall be personally liable for any liabilities of such
Investor.

9.14. Placement Agents. Each party hereto acknowledges and agrees for the
express benefit of each of the Placement Agents, their affiliates and their
representatives that:

 

26



--------------------------------------------------------------------------------

(a) each of the Placement Agents is acting solely as placement agent in
connection with the execution, delivery and performance of the Transaction
Documents and is not acting as an underwriter or in any other capacity and is
not and shall not be construed as a fiduciary for such Investor, the Company or
any other person or entity in connection with the execution, delivery and
performance of the Transaction Documents,

(b) no Placement Agent has made and no Placement Agent will make any
representation or warranty, whether express or implied, of any kind or character
and has not provided any advice or recommendation in connection with the
execution, delivery and performance of the Transaction Documents,

(c) no Placement Agent will have any responsibility with respect to (i) any
representations, warranties or agreements made by any person or entity under or
in connection with the execution, delivery and performance of the Transaction
Documents, or the execution, legality, validity or enforceability (with respect
to any person) thereof, or (ii) the business, affairs, financial condition,
operations, properties or prospects of, or any other matter concerning the
Company,

(d) no Placement Agent will have any liability or obligation (including without
limitation, for or with respect to any losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses or disbursements
incurred by such Investor, the Company or any other person or entity), whether
in contract, tort or otherwise, to such party, or to any person claiming through
it, in respect of (i) for any action taken, suffered or omitted by any of them
in good faith and reasonably believed to be authorized or within the discretion
or rights or powers conferred upon it by this Agreement or any Transaction
Document or (ii) for anything which any of them may do or refrain from doing in
connection with this Agreement or any Transaction Document, and

(e) each of the Placement Agents, their affiliates and their representatives
shall be entitled to (1) rely on, and shall be protected in acting upon, the
representations and warranties made by the parties hereto in this Agreement, and
on any certificate, opinion, instrument, notice, letter or any other document or
security delivered to any of them by or on behalf of the Company, and (2) be
indemnified by the Company for acting as the Placement Agents hereunder pursuant
to the indemnification provisions set forth in the engagement letter, dated as
of November 14, 2014, among the Company and the Placement Agents.

[remainder of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     ELEVEN BIOTHERAPEUTICS, INC.     By:  

 

      Name:  Gregory D. Perry       Title:    Chief Financial and Business
Officer



--------------------------------------------------------------------------------

INVESTOR:

By:  

 

 

Name:

Title:

 

Investor Information

    

Entity Name:

  

Contact Person:

  

Address:

  

City:

  

State:

  

Zip Code:

  

Telephone:

  

Facsimile:

  

Email:

  

Tax ID #:

  

Name in which Shares should be issued:

  

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name and Address

   Number of
Shares to be
Purchased      Number of
Common
Warrants to be
Purchased      Number of
Common
Warrant Shares
Underlying
Common
Warrants
Purchased      Aggregate
Purchase Price of
Closing Securities  

Broadfin Health Care

Master Fund, LTD

300 Park Avenue, 25th Fl

New York, NY 10022

     108,900         54,450         54,450       $ 1,249,083.00   

Redmile Capital Fund, LP

1 Letterman Dr., Bldg. D,

Ste D3-300

San Francisco, CA 94129

     61,000         30,500         30,500       $ 699,670.00   

Redmile Capital Offshore

Fund, Ltd

1 Letterman Dr., Bldg. D,

Ste D3-300

San Francisco, CA 94129

     98,800         49,400         49,400       $ 1,133,236.00   

Redmile Capital Offshore

Fund II, Ltd.

1 Letterman Dr., Bldg. D,

Ste D3-300

San Francisco, CA 94129

     19,600         9,800         9,800       $ 224,812.00   

Redmile Special

Opportunities Fund, Ltd.

1 Letterman Dr., Bldg. D,

Ste D3-300

San Francisco, CA 94129

     28,500         14,250         14,250       $ 326,895.00   

P Redmile Ltd.

900 3rd Avenue

New York, NY 10022

     32,100         16,050         16,050       $ 368,187.00   

Sabby Healthcare Master

Fund, Ltd.

10 Mountainview Road

Suite 205

Upper Saddle River, NJ

07458

     435,918         217,959         217,959       $ 4,999,979.46   

Sabby Volatility Warrant

Master Fund, Ltd.

10 Mountainview Road

Suite 205

Upper Saddle River, NJ

07458

     261,552         130,776         130,776       $ 3,000,001.44   

Sphera Global Healthcare

Master Fund

21 Ha’Arbaah Street

Tel Aviv 64739

Israel

     87,110         43,555         43,555       $ 999,151.70   

Tekla Healthcare

Opportunities Fund

2 Liberty Square

Boston, MA 02109

     610,200         305,100         305,100       $ 6,998,994.00   

Total

     1,743,680         871,840         871,840       $ 20,000,009.60   

 

30



--------------------------------------------------------------------------------

EXHIBIT B

Form of Common Warrant

 

31



--------------------------------------------------------------------------------

EXHIBIT C

Registration Rights Agreement

 

32